Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below to correct a type error of the fourth substrate (second appearance in line 16 of claim 1) to the third substrate as describe in par. 0041, lines 1-2. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 16, the phrase “a fourth substrate disposed over the fourth substrate” has been changed to “a fourth substrate disposed over the third substrate”.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Heckler et al (US 2011/0291909) discloses in Figures in Figures 1-4, an antenna array for detecting radiation between a first frequency, having an associated wavelength λ1, and a second frequency that is at least twice the first frequency and having an associated wavelength λ2, the antenna array comprising a plurality of unit cells, each such unit cell comprising: a first substrate (26) having a thickness; a first ground plane (28) disposed on a lower surface of the first substrate (26);  a second substrate (22) disposed over the first substrate (26) and having a thickness; an impedance matching network (62, 64, Fig. 4) disposed between the first (26) and second substrates (22); a third substrate disposed over the second substrate and having a thickness; a second ground plane disposed between the second (22) and third substrates (18); a fourth substrate (14) disposed over the third 
The most closed prior art of Heckler fails to discloses the impedance matching network having an RF port and an antenna port; a first via extending from the RF port to an output port of the unit cell; a second via extending from the lower patch element to the antenna port; and a fifth substrate disposed over the fourth substrate; the thickness and the permittivity of each of the first substrate, second substrate and the third substrate, nor would it have been obvious to combine. Claims 2-14 are allowed since they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al (US 2018/0269585) discloses dual polarized stacked patch antenna.
Yamagajo et al (US 2015/0333407) discloses dual-band antenna including upper and lower patches.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845